PER CURIAM.
Appeal from order of District Court of December 6, 1944, In the Matter of Missouri Pacific Railroad Company, Debtor, No. 6935, denying petition of Andrew W. Comstock for leave to intervene and in the name of Guy A. Thompson, as Trustee of New Orleans, Texas & Mexico Railway Company, Debtor, to file objections to claim of Missouri Pacific Railroad Company, Debtor, against New Orleans, Texas & Mexico Railway Company, Debtor, etc., dismissed at costs of appellant but without taxation of attorneys’ statutory docket fee in favor of appellee which is waived, on stipulation of parties.